PER CURIAM:
William Laureano appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Laureano v. Jones, No. 1:11— cv-00779-TMC, 2011 WL 6012548 (D.S.C. Dec. 2, 2011). Laureano claims on appeal that the district court was biased against him and should have recused himself. Our review of the record has revealed no evidence of extra-judicial bias, and therefore this argument is without merit. See Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994) (holding that unfavorable judicial rulings alone do not constitute bias). We deny Laureano’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.